Citation Nr: 0411688	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  02-06 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to a compensable initial rating for bilateral 
hearing loss.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied service connection for 
sinusitis; denied an initial compensable rating for bilateral 
hearing loss; and granted service connection for tinnitus 
with an evaluation of 10 percent.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claims, 
obtained all relevant evidence designated by the veteran, and 
provided a VA examination in order to assist in 
substantiating the claims.  

2.  The service medical records, to include a service 
discharge examination and questionnaire filled out by the 
veteran, do not contain any evidence that the veteran 
experienced sinusitis while in service; post-service medical 
records do not show any complaints, symptoms, diagnoses, or 
treatment for sinusitis for decades after service; and there 
is no medical evidence of a link between a current diagnosis 
of sinusitis and any incident of service.   

3.  The average puretone decibel losses from an October 2003 
audiometric test conducted by the City of Spokane, convert to 
Roman numeral level IV hearing in the right ear, and Roman 
numeral level II hearing in the left ear, pursuant to 
designations set forth in 38 C.F.R. § 4.85, Table VI.  

4.  The average puretone decibel losses and speech 
discrimination percentages from the September 2003 VA 
audiometric testing convert to Roman numeral level II hearing 
in the right ear, and Roman numeral level II hearing in the 
left ear, pursuant to designations set forth in 38 C.F.R. § 
4.85, Table VI.




CONCLUSIONS OF LAW

1.  Service connection for sinusitis is not warranted.  38 
U.S.C.A. §§ 1110, 1113, 5103, 5103A, 5107 (West  2002); 38 
C.F.R. § 3.303 (2003).

2.  The criteria for the assignment of an initial compensable 
rating for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.3, 4.7, 4.85, Diagnostic Code 6100 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the June 2000 rating decision, the July 2002 
rating decision, the July 2002 Statement of the Case, the 
November 2003 Supplemental Statement of the Case, and letters 
sent to the veteran by the RO, adequately informed him of the 
information and evidence needed to substantiate his claims 
for service connection for sinusitis, and the assignment of a 
compensable rating for bilateral hearing loss, and complied 
with VA's notification requirements.  The Statements of the 
Case set forth the laws and regulations applicable to the 
veteran's claims.  Further, letters from the RO to the 
veteran dated June 2002 and February 2004 informed him of the 
types of evidence that would substantiate his claims; that he 
could obtain and submit private evidence in support of his 
claims; and that he could have the RO obtain VA and private 
evidence if he completed the appropriate medical releases for 
any private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In a recent decision, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court of Appeals for Veterans' Claims (Court) 
held that a VCAA notice must be provided to a claimant before 
the " initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  The Court 
also held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  VCAA 
notice was not provided to the veteran before the initial 
unfavorable decision because the original denial of this 
claim occurred in a June 2000 RO rating decision, months 
before the enactment of VCAA.  The RO obviously could not 
inform the veteran of law that did not exist.  However, 
pursuant to the VCAA, the claim was reopened and 
readjudicated on a de novo basis, after the claimant received 
thorough and complete VCAA notice.  

Moreover, while the Court in Pelegrini did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  The Court found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that VCAA was not in existence at the 
time of the June 2000 RO decision, notice was provided by the 
AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices. Therefore, not withstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claims.  In its VCAA notice letter, 
Statement of the Case and Supplemental Statements of the 
Case, the RO informed the veteran of the evidence already of 
record and requested that he inform VA of any additional 
information or evidence that he wanted VA to obtain.  In a 
letter informing him that his appeal had been certified to 
the Board, the RO informed him that he could submit 
additional evidence concerning his appeal within 90 days of 
the date of the letter, or the date that the Board 
promulgated a decision in his case, whichever came first.  
Furthermore, the veteran's representative indicated in 
February 2004 that he rests his appeal and that he has no 
further argument.  

As noted above, VCAA only requires that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard, supra; see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, because each of 
the four content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the some of the veteran's service 
medical records, though the records were incomplete.  In such 
cases, in addition to the duties imposed by the VCAA, VA's 
duty to assist is heightened and includes an obligation to 
search alternative forms of records which support the 
veteran's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).  There is also a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases where records are presumed destroyed while in 
the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991). The veteran was advised to submit 
or identify any alternate sources of evidence.  In addition, 
the service department was contacted in order to confirm that 
no other service records could be located.  The service 
department replied in October 2003 that no other records were 
found.  In the absence of any indication from the veteran 
that there may be alternate sources of evidence available, no 
further development can be conducted, and even the heightened 
duty present in cases where records were lost or destroyed 
has been met.  
  
In addition, as noted above, the RO contacted the veteran by 
June 2002, and February 2004 letters and asked him to 
identify all medical providers who treated him for sinusitis 
and bilateral hearing loss.  The RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for either issue, the Board notes that in the 
case of a claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran was afforded VA examinations in 
May 2000 and September 2003.  The examinations for the 
purpose of evaluating his hearing loss are adequate for 
rating purposes.  As to the service connection claim, in the 
absence of any relevant abnormal findings recorded during 
service or for so many years thereafter, any nexus opinion 
sought at this late stage would obviously be speculative.  
There is no duty to provide a nexus opinion under such 
circumstances.  Id.; see also Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003). 

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003). 

Background

The service medical records show no evidence of complaints, 
symptoms, diagnoses, or treatment for sinusitis.  The 
veteran's separation examination, to include an examination 
of the sinuses, was normal.  Furthermore, the veteran 
indicated by checked box, that he never had sinusitis, nor 
any ear, nose, or throat trouble.  

The veteran separated from service in July 1969.  Post 
service medical records show that the veteran first sought 
treatment for his current sinus condition in February 1999, 
when he complained of upper respiratory infection symptoms 
that seemed to settle into his sinuses.  He was diagnosed 
with sinusitis.  An April 1999 Group Health report states 
that the veteran had "persistent sinus congestion and cough 
present since 1/99. Sinus x-rays of 3/17/99 were negative.  
He relates a history of sinus drainage and cough with white 
phlegm since 1/99.  He has been taking Zestril x10 years."    

Two years earlier, in March 1997, the veteran was referred to 
Rockwood Clinic for a problem of obstructive lung disease.  
The March 1997 progress report notes "He does not feel like 
he wheezes or has any congestion.  He does not have any 
cough, no sinus congestion, or drainage, and no chest pains.  
The question has arisen in part because he works around 
sulfur dioxide and chlorine gas at the sewage treatment 
plant."  

The veteran has treated on and off with Group Health for his 
sinusitis.  Treatment consists of various medications that 
have had various degrees of success in alleviating the 
veteran's symptoms.  The most recent VA Medical Center 
Outpatient report indicates that he is currently taking 600 
mg Guaifenesin and 25 mg Nasarel.  He is also taking 25 mg 
atenolol daily, loratadine, 10 mg Claritin daily, and 2 
sprays of Nasacort daily.  

Post service medical records show that the veteran has 
undergone audiometric examinations in October 1998, December 
1998, May 2000, September 2000, October 2001, December 2001, 
October 2002, September 2003, and October 2003.  

At the veteran's most recent examination in October 2003, 
right ear pure thresholds at 1000 hertz, 2000 hertz, 3000 
hertz, and 4000 hertz were measured at 10, 40, 85, and 90 
decibels, respectively.  Left ear pure thresholds at 1000 
hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured 
at 10, 20, 65, and 80 decibels, respectively.  Speech 
recognition scores tests were not performed.  

In September 2003, the veteran underwent a VA audiometric 
examination.  At that time, right ear pure thresholds at 1000 
hertz, 2000 hertz, 3000 hertz, and 4000 hertz were measured 
at 20, 45, 80, and 85 decibels, respectively.  Left ear pure 
thresholds at 1000 hertz, 2000 hertz, 3000 hertz, and 4000 
hertz were measured at 10, 20, 50, and 75 decibels, 
respectively.  Speech recognition scores were 100 percent for 
the right ear, and 84 percent for the left ear.  

These examinations were fairly consistent with the previous 
examinations.  Of the nine examinations performed between 
October 1998 and October 2003, the pure thresholds at 1000 
hertz, 2000 hertz, 3000 hertz, and 4000 hertz were between 
47.5 and 57.5 decibels in the right ear, and between 33 and 
44 in the left ear.  Speech recognition scores ranged from 80 
to 92 in the right ear and between 88 and 96 in the left ear.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).
 
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

The veteran has appealed the RO decision assigning an initial 
noncompensable evaluation for his bilateral hearing loss.  
Therefore, consideration must be given regarding whether the 
case warrants the assignment of separate ratings for the 
disability for separate periods of time, based on the facts 
found, a practice known as "staged" ratings.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.

To evaluate the degree of disability for service-connected 
hearing loss, the rating schedule establishes eleven (11) 
auditory acuity levels, designated from level "I", for 
essentially normal acuity, through level "XI", for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).  
The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Examinations are conducted using the controlled speech 
discrimination tests, together with the results of the 
puretone audiometry test.  The horizontal lines in table VI, 
referenced in 38 C.F.R. § 4.85, represent nine categories of 
percent of discrimination based upon the controlled speech 
discrimination test.  The vertical columns in table VI 
represent nine categories of decibel loss based upon the 
puretone audiometry test.  The numeric designation of 
impaired efficiency (I through XI) will be determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss; thus, for example, with 
a percent of discrimination of 70 and average puretone 
decibel loss of 64, the numeric designation is "V" for one 
ear. The same procedure will be followed for the other ear.  
The numeric designations are then applied to table VII, also 
referenced in 38 C.F.R. § 4.85, to determine the veteran's 
disability rating.

On May 11, 1999, VA announced amendments to the criteria for 
evaluating disability from hearing loss.  64 Fed. Reg. 
25,202-25,210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  
The amended criteria became effective on June 10, 1999. Under 
the new criteria, when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (codified at 38 C.F.R. § 
4.86).  Further, when the average puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).    

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of puretone 
audiometry tests which average puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87.  

Analysis

1.  Service connection for sinusitis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The service medical records show no complaint, symptom, 
diagnosis, or treatment relating to sinusitis.  The veteran's 
separation examination, to include an examination of the 
sinuses, was normal; and the veteran himself indicated at 
that time by checked box, that he never had sinusitis, nor 
any ear, nose, or throat trouble.  

The first post-service medical records indicating that the 
veteran suffered from sinusitis are dated February 1999 (30 
years after service).  Moreover, the Rockford Clinic records 
from March 1997 state that the veteran did not have any 
cough, sinus congestion, or drainage at that time.  Upon 
being diagnosed with sinusitis in February 1999, and despite 
numerous treatment reports regarding the veteran's condition 
and history, there is no evidence that the veteran ever 
suggested that his condition was in any way related to 
service, or that the condition had been ongoing since 
service.  

As to the veteran's lay contention that his current diagnosis 
of sinusitis was related to service, the Board notes that as 
a layperson, he is not competent to offer opinions on 
causation, and that the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu, supra; 
Moray v. Brown, 5 Vet. App. 211 (1993).

As the preponderance of the evidence is against the claim for 
service connection for sinusitis, the benefit of the doubt 
doctrine is not for application in the instant case.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

2.  Compensable rating for hearing loss

The veteran was granted service connection for bilateral 
hearing loss and evaluated with a noncompensable (zero 
percent) rating.  The next higher rating of 10 percent is 
warranted only if the degree of the veteran's hearing loss 
meets the criteria in Tables VI, VIa, and VII of 38 C.F.R. § 
4.85.  A clear preponderance of the evidence of record is 
against the assignment of a compensable rating for the 
veteran's service-connected hearing loss.  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designation assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The most recent VA 
audiometric examination in September 2003 reveals an average 
puretone decibel threshold of 57.5 in the right ear and 38.75 
in the left ear.  Speech discrimination tests show 92 for the 
right ear and 88 for the left ear.  These objective values 
must be used in conjunction with 38 C.F.R. § 4.85, Table VI 
to determine the rating of the veteran's disability.  The 
audiometric testing data, when used in conjunction with 38 
C.F.R. § 4.85, Table VI reveal that the veteran has level II 
hearing for the right ear and level II hearing for the left 
ear.  Under 38 C.F.R. § 4.85, Table VII, such findings 
correspond to Diagnostic Code 6100, warranting a zero percent 
rating.  

The veteran also had his hearing tested a month later in 
October 2003 by a private organization.  The examination 
revealed average puretone decibel thresholds of 56.25 in the 
right ear and 43.75 in the left ear.  There was no evidence 
that speech discrimination tests were performed.  Using 38 
C.F.R. § 4.85, Table VIa (for application based only upon 
puretone threshold average) it was revealed that the veteran 
had level IV hearing for the right ear and level II hearing 
for the left ear.  Under 38 C.F.R. § 4.85, Table VII, such 
findings correspond to Diagnostic Code 6100, warranting a 
zero percent rating.  

The two VA audiometric examinations in September 2003 and 
October 2003 are consistent in revealing the degree of the 
veteran's hearing loss through the use of puretone threshold 
tests and controlled speech discrimination tests.  Applying 
both of the examination results to the Roman Numeral Tables 
of 38 C.F.R. § 4.85 yields a zero percent rating.  In fact, 
of the nine audiometric tests performed between October 1998 
and October 2003, none yield results that would warrant a 
compensable rating.  

On May 11, 1999, VA announced amendments to the criteria for 
evaluating disability from hearing loss.  64 Fed. Reg. 
25,202-25,210 (1999) (codified at 38 C.F.R. §§ 4.85-4.87).  
The amended criteria became effective on June 10, 1999. Under 
the new criteria, special consideration is given to 
exceptional patterns of hearing loss.  The first exceptional 
pattern of hearing loss occurs when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more.  38 C.F.R. § 4.86(a).  
The second exceptional pattern of hearing loss occurs when 
the average puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 
4.86(b).  When rating the first exceptional pattern of 
hearing loss, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
When rating the second exceptional pattern of hearing loss, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.  The 
Board notes, however, that the veteran in this case does not 
demonstrate either exceptional pattern of hearing loss.  

This is an initial rating case, on the granting of service 
connection, and thus the Board has considered whether "staged 
ratings" (i.e., difference percentage ratings for different 
periods of time, based on the facts found) are warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  While there may 
have been day-to-day fluctuations in the veteran's bilateral 
hearing loss, the evidence shows no distinct periods of time, 
during which his hearing loss has been more than zero percent 
disabling, and thus higher staged ratings are not indicated.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2002).  The veteran has submitted no supportive evidence 
indicating that his disability has interfered with his 
employment.  In addition, the evidence of record does not 
reflect frequent periods of hospitalization because of the 
service-connected hearing loss, or indicate that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment resulting from the bilateral hearing 
loss would be in excess of that contemplated by the assigned 
evaluation.  Accordingly, in the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extra- schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for the assignment of an initial compensable rating for 
bilateral hearing loss must be denied. See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for sinusitis is denied.

An initial assignment of a compensable rating for bilateral 
hearing loss is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) 
is the final decision for all issues addressed in the "Order" section 
of the decision.  The Board may also choose to remand an issue or 
issues to the local VA office for additional development.   If the 
Board did this in your case, then a "Remand" section follows the 
"Order."  However, you cannot appeal an issue remanded to the local VA 
office because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were allowed, denied, 
or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need 
to do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with 
the Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the local VA 
office.  None of these things is mutually exclusive - you can do all 
five things at the same time if you wish.  However, if you file a 
Notice of Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional conflicts. If 
you file a Notice of Appeal with the Court before you file a motion 
with the BVA, the BVA will not be able to consider your motion without 
the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first 
page of this decision) to file a Notice of Appeal with the United 
States Court of Appeals for Veterans Claims.  If you also want to file 
a motion for reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, 
you will then have another 120 days from the date the BVA decides the 
motion for reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the 
filing fee if payment would cause financial hardship), and other 
matters covered by the Court's rules directly from the Court. You can 
also get this information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you 
must file your Notice of Appeal with the Court, not with the Board, or 
any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing a 
letter to the BVA stating why you believe that the BVA committed an 
obvious error of fact or law in this decision, or stating that new and 
material military service records have been discovered that apply to 
your appeal. If the BVA has decided more than one issue, be sure to 
tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




